DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 25 November 2020, with respect the rejection to claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claim 3 has been withdrawn. 
As for the Applicant’s amendment to the drawings, the Examiner respectfully disagrees. To clarify, claim 1 claims “electrodes” however, the feature is not shown in the drawings. While the disclosure discloses an “anode” as reference character “42” and a “cathode” as reference character “44” (see specification P9) similarly on sides of the membrane, there is no disclosure in the drawings or the specification on how the claimed “electrodes” relate thereto. 

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding the previous prior art rejection have been considered but are moot in view of the new ground of rejection addressing the newly added limitations below. Applicant argues Yamano fails to disclose a protruding end of an end linear protrusion however the end linear protrusion as claimed fails to have distinguishing structure from that of the prior art.  The Applicant further argues that the prior art does not teach the reaction gas flow field extending in a longitudinal direction from inlet buffers to outlet buffers however the Examiner respectfully disagrees. Yamano teaches reaction gas flow from the first fuel gas inlet buffer portion 36 disposed along one end of the plate to the first fuel gas outlet buffer portion 37 on the other end of the plate would constitute extending in a longitudinal direction.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrodes”, claimed in claim 1 as “provided on both sides of an electrolyte membrane”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-208404 to YAMANO et al. (US 2017/0117559 A1 was used as English equivalent).
Regarding claim 1,
a membrane electrode assembly (see membrane electrode assembly 16a in [0022]) in which the electrodes are shown in FIG 1 (and disclosed in [0010/L1-5]) as disposed on both sides of an electrolyte membrane,
metal separators (see first metal separator 14 and second metal separator 18 disclosed in [0028]) shown in FIG 1 as disposed on both sides of the membrane electrode assembly 16a,
a resin frame member (see first resin frame member 70 for the cathode electrode 66 as disclosed in [0053]) disposed on an outer periphery so as to be located outward from an edge of the electrodes, and thereby shown in FIG 1 as therebetween the outer portions of the electrode and another electrode (see two electrodes both designated with the reference character “66” in FIG 1);
wherein FIG 1 uses arrows to distinguish the movement of reaction gases (see arrows indicating flow of oxidant gas, coolant, and fuel gas and detailed description beginning in [0025]) flowing across the feature comprising the linear protrusions and field grooves (see first oxidant gas channel 26 comprising the plurality of wave-shaped protrusions 26t and plurality of wave-shaped channel grooves 26a as disclosed in [0028]) therein allowing the flow of gas from one end to the other end of the surface of the metal separator; and
in the power generating cell 14, seals (see sealing members 58, 60, and 62 shown in FIG 1 and disclosed in [0048] composed of elastic rubber material) surround the surfaces of the metal separator (see a first sealing member 58 integrally formed on surfaces 14a and 14b of the first metal separator 14 so as to surround the outer peripheral end portion of the first metal separator 14 [0048/L1-5]);
wherein on a surface on one of the electrodes on a side opposite the electrolyte membrane (see the first membrane electrode assembly 16a disclosed in [0051]) there are an outer peripheral surface (see anode electrode 68) and a central surface (see cathode electrode 66; FIG 6 for dotted line denotation of the feature comprising the cathode electrode 66 and the anode electrode 68) and has a stepped portion (see [0051/L1-5]) in which the planar dimensions of the cathode 
wherein there are inlet buffers (see first fuel gas inlet buffer portion 36) to outlet buffers (see first fuel gas outlet buffer portion 37) and reaction gas flowing in a longitudinal direction (see FIG 5 wherein the reaction gas flowing from the first fuel gas inlet buffer portion 36 to first fuel gas outlet buffer portion 37 occurs in a longitudinal direction; see B-direction of plate shown in FIG 3 being equivalent direction relative to the plate dimensions shown in FIG 5 of the instant disclosure).
While YAMANO does not distinctly disclose there being end linear protrusions (see particularly the second oxidant gas channel 38 including a plurality of wave-shaped channel grooves 38a in FIG 5; while FIG 5 disclosing the second metal separator 18 has arrows showing the flow of oxidant gas, FIG 1 further shows that the second metal separator 18 also has fuel gas flow thereupon) having protruding end surfaces in contact with the central surface (see anode electrode 68), it would be expected by one having ordinary skill in the art that the end linear protrusions comprised within the linear protrusions further comprised therein the second metal separator 18 are in contact with the anode electrode 68 (see FIG 2 where the second metal separator 18 is shown in contact with anode electrode 68).

    PNG
    media_image1.png
    610
    869
    media_image1.png
    Greyscale

Regarding claim 3, YAMANO teaches the protruding end surface of the end linear protrusion (see first fuel gas inlet buffer portion disclosed in 37a) as adjacent to the boundary between the central surface and the stepped portion.
Regarding claim 5, YAMANO teaches inlet buffer portion 74a disposed between the oxidant gas inlet manifold 22a and the inlet of the first oxidant gas channel 26, in contact with the metal separator 14. It would be recognized by one having ordinary skill in the art that the inlet buffer portion 74a as shown in the cross-sectional view provided in FIG 2 of YAMANO would extend along the C-direction as indicated in FIG 1 and exist between the sealing member 58 and the outer peripheral surface of the first metal separator 14. While YAMANO is silent to the use of the inlet buffer portion 74a serving to prevent bypassing of the reaction gas, it would further be recognized that an inlet buffer portion included to separate the gas inlet and gas channel would act as the bypass stopping convex portion (see MPEP 2144.07).
Regarding claim 7, YAMANO teaches end linear protrusions (see buffer portion disclosed in [0034]) positioned at ends of the reaction gas flow field in a widthwise direction. YAMANO further discloses in FIG 2 annotated below that the dipped section of the first oxidant gas inlet buffer portion 30a features an angled side wall recessed relative to the protrusion 26t and an angled side wall protruding relative to the protrusion 26t, comparative to the end linear protrusion 58a1 disclosed in FIG 7 of the instant.

    PNG
    media_image2.png
    735
    467
    media_image2.png
    Greyscale


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-208404 to YAMANO et al. (US 2017/0117559 A1 was used as English equivalent) as applied to claim 1 above, and further in view of US 2015/0207164 A1 to ISHIDA et al.
Regarding claim 2, YAMANO teaches the protruding end surface of the linear protrusion in the longitudinal direction (see annotated FIG 2 of YAMANO above based on feature 59 shown in FIG 2 of the instant) wherein the portion comprised within the metal separator at the end of the reaction gas flow field, based on the widthwise direction, is in contact with the central surface, the inner portion of the electrode.
YAMANO is silent to disclosing the central surface in contact with the entire length of the end linear protrusion. 
ISHIDA teaches a fuel cell including a membrane electrode assembly for use in a power generating cell (see [0026] for disclosed use of fuel cell in a fuel cell stack to be mounted in an electric vehicle) wherein there is a portion comprised of the metal separator at the end of the reaction gas flow field in contact with an inner portion of the electrode. This metal separator portion as marked in annotated FIG 2 of ISHIDA below meets the requirements set forth in the description of the protruding end surface of the 

    PNG
    media_image3.png
    753
    581
    media_image3.png
    Greyscale

Regarding claim 4, YAMANO teaches the linear flow field grooves (see channel grooves 34a) as being wave-shaped in [0033/L5-8], a first side wall and second side wall (see annotated FIG 2 marked based on features 61a and 61b disclose on page 24, lines 14-20 of the instant specification) that extend into the respective feature: the wavy-shaped channel grooves 34a and wave-shaped protrusions 34t, and the straight line shape (shown above the second side wall further regarding the annotated FIG 2 below).YAMANO is silent to the end linear protrusions extending in a straight line shape along the boundary longitudinal direction at the periphery of the reaction gas flow fields.

    PNG
    media_image4.png
    713
    698
    media_image4.png
    Greyscale

ISHIDA is relied upon for its teaching of the structure of the gas flow field that comprises linear protrusions (see first fuel gas channel 38) further comprising linear channel grooves 38as and 38bs at the inlet and outlet ends (see [0036-0037]; see further FIG 7). It would be obvious for one having ordinary skill in the art to modify YAMANO with the teachings of ISHIDA as ISHIDA teaches the gas flow field claimed as known in the art as of the effective filing date.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2015-208404 to YAMANO et al. (US 2017/0117559 A1 was used as English equivalent) as applied to claim 1 above, and further in view of US 2007/0003810 A1 to HEYSTEK et al.
Regarding claim 6, YAMANO teaches a first sealing member 58 integrally formed on surfaces 14a and 14b of the first metal separator 14 so as to surround the outer peripheral end portion of the first metal separator 14 in [0048]; however, YAMANO is silent to the sealing member being bead seals. 
HEYSTEK teaches an improvement thereof when sealing the membrane electrode assembly to a separator plate in a fuel cell assembly with the use of sealing beads 76 projecting from the seal as disclosed in [0032]. A person skilled in the art as of the effective filing date of the claimed invention would be motivated to modify the sealing member of YAMANO to include the sealing beads of . 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, as claims 9-11 are dependent upon claim 8, they would also be allowable if claim 8 were to be rewritten in independent form. The prior art of record fails to teach or suggest the bypass stopping convex portion comprising a first and second convex portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723